FILED
                       UNITED STATES COURT OF APPEALS
                                                                                  MAR 3 2021
                               FOR THE NINTH CIRCUIT                          MOLLY C. DWYER, CLERK
                                                                               U.S. COURT OF APPEALS




CORALIA DEL CARMEN CORNEJO,                      No. 19-72929

                 Petitioner,                     Agency No. A216-166-778

 v.
                                                 ORDER
ROBERT M. WILKINSON,
Acting Attorney General,

                 Respondent.


Before: GRABER, CLIFTON, and IKUTA, Circuit Judges.

      The memorandum disposition filed November 3, 2020 (Docket Entry

No. 34), is amended as follows:

      1. On page 1, update caption: Replace “William P. Barr, Attorney General”

with “Robert M. Wilkinson, Acting Attorney General”

      2. On page 2, first paragraph, line 1: Remove “at least one basis for.”

      Substantial evidence supports at least one basis for the IJ’s adverse
      credibility determination.

      with

      Substantial evidence supports the IJ’s adverse credibility determination.

      3. On page 2, first paragraph, second sentence: Remove second

parenthetical.
      See Lizhi Qiu v. Barr, 944 F.3d 837, 842 (9th Cir. 2019) (holding that
      we must uphold an adverse credibility finding if substantial evidence
      supports even one ground relied upon).

      with

        See Lizhi Qiu v. Barr, 944 F.3d 837, 842 (9th Cir. 2019).

      With the foregoing amendments to the memorandum disposition,

Petitioner’s Petition for Rehearing En Banc (Docket Entry No. 35) is DENIED.

No further petitions for rehearing will be accepted in this case.




                                           2
                                                                              FILED
                            NOT FOR PUBLICATION
                                                                               MAR 3 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CORALIA DEL CARMEN CORNEJO,                      No. 19-72929

              Petitioner,                        Agency No. A216-166-778

 v.                                              AMENDED
                                                 MEMORANDUM*
ROBERT M. WILKINSON,
Acting Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 26, 2020
                                Portland, Oregon

Before: GRABER, CLIFTON, and IKUTA, Circuit Judges.

      Coralia Del Carmen Cornejo petitions for review of the Board of

Immigration Appeals’ (“BIA”) decision affirming the immigration judge’s (“IJ”)

denial of asylum and withholding of removal. We deny the petition.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Substantial evidence supports the IJ’s adverse credibility determination. See

Lizhi Qiu v. Barr, 944 F.3d 837, 842 (9th Cir. 2019). Cornejo’s testimony was

inconsistent with declarations submitted by her mother and brother. See Kohli v.

Gonzales, 473 F.3d 1061, 1071 (9th Cir. 2007) (concluding that discrepancies

between petitioner’s testimony, declaration, and letter of membership substantially

supported an adverse credibility finding). The inconsistency is not trivial: whether

and when Cornejo and her mother fled their home relates directly to the threats by

gang members. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir. 2001)

(holding that inconsistencies relating to “the events leading up to [petitioner’s]

departure and the number of times he was arrested” substantiated an adverse

credibility determination), superseded by statute on other grounds as stated in

Shrestha v. Holder, 590 F.3d 1034, 1046 (9th Cir. 2010). Absent credible

testimony, Cornejo’s asylum and withholding claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003). We need not reach Cornejo’s other

arguments.

      PETITION DENIED.




                                           2